257 P.3d 1113 (2011)
172 Wash. 2d 1003
STATE of Washington, Respondent,
v.
Mario Gill MENDEZ, Petitioner,
Yakima Herald-Republic, Respondent-Intervenor.
No. 85118-2.
Supreme Court of Washington.
August 9, 2011.

ORDER
¶ 1 A Special Department of the Court, composed of Chief Justice Madsen and Justices Alexander, Fairhurst, Stephens, and Wiggins, considered at its August 9, 2011, Motion Calendar, whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is granted and the case is remanded to the Court of Appeals Division Three for reconsideration in light of Yakima County v. Yakima Herald-Republic, 170 Wash.2d 775, 246 P.3d 768 (2011).
For the Court
/s/ Madsen, C.J.
CHIEF JUSTICE
*1114